DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 10/11/2022 is acknowledged.
Applicant amended claims 10, 17, 20, and 26; and cancelled claims 13 and 22.
Applicant added claims 30 and 31.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2. 	Claims 10-12, 14-16, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding the limitation, "the laterally etching is tuned selective to a material of the isolation structure and with minimal etching to the fin” (Claim 10, Lines 13-14), the metes and bounds of the claimed limitation can not be determined because the exact definition of “minimal etching” is unclear and this term is not defined in the claim filed on 10/11/2022 or the specification filed on 12/16/2020 in any way to allow an objective determination as to what minimum etching to the fin is “minimal etching to the fin”. For example, it is unclear that “minimal etching to the fin” is 10%, 5%, 1%, or 0.1% etching to the fin. 
Claims 11, 12, 14-16, 30, and 31 depend from claim 10 and inherit its deficiencies. 
	
Allowable Subject Matter
1. 	Claims 10-12, 14-16, 30, and 31 are rejected under 35 USC § 112 in the above but would be allowable if 35 USC § 112 rejection is resolved. The following is an examiner’s statement of reasons for allowance:

2. 	Claim 10 would be allowable because a prior art, Yu et al. (US 2015/0129983), discloses after the second etching (see Fig. 2D and paragraph 0017), laterally etching (see Fig. 2E and paragraph 0018) a portion of the isolation structure 204 (Fig. 2E, paragraph 0050) that is exposed at a lower section of the first S/D trench 230’ (Fig. 2D, paragraph 0052), resulting in an expanded lower section 232 (Fig. 2E, paragraph 0053) of the first S/D trench but fails to teach the laterally etching is tuned selective to a material of the isolation structure and with minimal etching to the fin in combination with other elements of claim 10.

A closest prior art, Morrow et al. (US 2019/0259699), discloses a method comprising: providing a structure 204 (Fig. 4A, paragraph 0027) having a substrate 205 (Fig. 4A, paragraph 0028), an isolation structure 280 (Fig. 4A, paragraph 0027) over the substrate 205 (Fig. 4A), a fin 210 (Fig. 4A, paragraph 0033) extending from the substrate 205 (Fig. 4A) and adjacent to the isolation structure 280 (Fig. 4A), a sacrificial gate structure 473 (Fig. 4B, paragraph 0033) disposed over a channel region 430 (Fig. 4B, paragraph 0033) of the fin 210 (Fig. 4B), and gate spacers 271 (Fig. 4B, paragraph 0033) on opposing sidewalls of the sacrificial gate structure 473 (Fig. 4B); first etching (see Fig. 5B and paragraph 0034) the fin 210 (Fig. 5B) adjacent the gate spacers 271 (Fig. 5B) to form a first source/drain (S/D) trench (left 485 in Fig. 5B, paragraph 0034) on one side of the sacrificial gate structure 473 (Fig. 5B) and a second S/D trench (right 485 in Fig. 5B, paragraph 0034) on another side of the sacrificial gate structure 473 (Fig. 5B); forming an etch mask (see paragraph 0036, wherein “Shallow source/drain recess 485 is protected while deep source/drain recess 685 is formed at the unprotected source/drain location”) that exposes the first S/D trench (left 485 in Fig. 5B) and covers the second S/D trench (right 485 in Fig. 5B); and second etching (see Fig. 6B and paragraph 0036) the fin 210 (Fig. 6B) through the etch mask to deepen the first S/D trench (left 485 in Fig. 5B) but fails to teach after the second etching, laterally etching a portion of the isolation structure that is exposed at a lower section of the first S/D trench, resulting in an expanded lower section of the first S/D trench, wherein the laterally etching is tuned selective to a material of the isolation structure and with minimal etching to the fin as the context of claim 10. The other claims each depend from one of these claims, and each would be allowable for the same reasons as the claim from which it depends. Claims 11, 12, 14-16, 30, and 31 depend on claim 10.

Claims 17-21, and 23-29 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Morrow et al. (US 2019/0259699), discloses a fin 210 (Fig. 4A, paragraph 0033); forming an etch mask (see paragraph 0036, wherein “Shallow source/drain recess 485 is protected while deep source/drain recess 685 is formed at the unprotected source/drain location”) that exposes the first S/D trench (left 485 in Fig. 5B) and covers the second S/D trench (right 485 in Fig. 5B); and a first source/drain (S/D) trench (left 485 in Fig. 5B, paragraph 0034) but fails to disclose recessing the second semiconductor layers within at least the first S/D trench to form gaps; forming an inner dielectric spacer in the gaps;  after the forming of the inner dielectric spacer, forming an etch mask that exposes the first S/D trench and covers the second S/D trench. Additionally, the prior art does not teach or suggest a method comprising: recessing the second semiconductor layers within at least the first S/D trench to form gaps; forming an inner dielectric spacer in the gaps;  after the forming of the inner dielectric spacer, forming an etch mask that exposes the first S/D trench and covers the second S/D trench in combination with other elements of claim 17.
In addition, a closest prior art, Morrow et al. (US 2019/0259699), discloses a fin 210 (Fig. 4A, paragraph 0033); forming an etch mask (see paragraph 0036, wherein “Shallow source/drain recess 485 is protected while deep source/drain recess 685 is formed at the unprotected source/drain location”) that exposes the first S/D trench (left 485 in Fig. 5B) and covers the second S/D trench (right 485 in Fig. 5B); and a first source/drain (S/D) trench (left 485 in Fig. 5B, paragraph 0034); and second etching (see Fig. 6B and paragraph 0036) the fin 210 (Fig. 6B) through the etch mask to deepen the first S/D trench (left 485 in Fig. 5B) but fails to disclose the fin includes a stack of first and second semiconductor layers; recessing the first semiconductor layers within at least the first S/D trench to form gaps; forming an inner dielectric spacer in the gaps; after the second etching, laterally etching a portion of the isolation structure that is exposed at a lower section of the first S/D trench, resulting in an expanded lower section of the first S/D trench; and growing a third semiconductor layer in at least the expanded lower section of the first S/D trench. Additionally, the prior art does not teach or suggest a method comprising: the fin includes a stack of first and second semiconductor layers; recessing the first semiconductor layers within at least the first S/D trench to form gaps; forming an inner dielectric spacer in the gaps; after the second etching, laterally etching a portion of the isolation structure that is exposed at a lower section of the first S/D trench, resulting in an expanded lower section of the first S/D trench; and growing a third semiconductor layer in at least the expanded lower section of the first S/D trench in combination with other elements of claim 23.

A closest prior art, Morrow et al. (US 2019/0259699), discloses a method comprising: providing a structure 204 (Fig. 4A, paragraph 0027) having a substrate 205 (Fig. 4A, paragraph 0028), an isolation structure 280 (Fig. 4A, paragraph 0027) over the substrate 205 (Fig. 4A), a fin 210 (Fig. 4A, paragraph 0033) extending from the substrate 205 (Fig. 4A) and adjacent to the isolation structure 280 (Fig. 4A), a sacrificial gate structure 473 (Fig. 4B, paragraph 0033) disposed over a channel region 430 (Fig. 4B, paragraph 0033) of the fin 210 (Fig. 4B), and gate spacers 271 (Fig. 4B, paragraph 0033) on opposing sidewalls of the sacrificial gate structure 473 (Fig. 4B); first etching (see Fig. 5B and paragraph 0034) the fin 210 (Fig. 5B) adjacent the gate spacers 271 (Fig. 5B) to form a first source/drain (S/D) trench (left 485 in Fig. 5B, paragraph 0034) on one side of the sacrificial gate structure 473 (Fig. 5B) and a second S/D trench (right 485 in Fig. 5B, paragraph 0034) on another side of the sacrificial gate structure 473 (Fig. 5B); forming an etch mask (see paragraph 0036, wherein “Shallow source/drain recess 485 is protected while deep source/drain recess 685 is formed at the unprotected source/drain location”) that exposes the first S/D trench (left 485 in Fig. 5B) and covers the second S/D trench (right 485 in Fig. 5B); second etching (see Fig. 6B and paragraph 0036) the fin 210 (Fig. 6B) through the etch mask to deepen the first S/D trench (left 485 in Fig. 5B); and epitaxially growing a first semiconductor S/D feature (upper portion of 260 in Fig. 8B, paragraph 0039) over the first semiconductor layer (lower portion of 260 in Fig. 8B, paragraph 0038; and also see 260 in Fig. 7B) but fails to teach recessing the second semiconductor layers within at least the first S/D trench to form gaps; forming an inner dielectric spacer in the gaps;  after the forming of the inner dielectric spacer, forming an etch mask that exposes the first S/D trench and covers the second S/D trench; after the second etching, laterally etching a portion of the isolation structure that is exposed at a lower section of the first S/D trench, resulting in an expanded lower section of the first S/D trench; and growing a first semiconductor layer in at least the expanded lower section of the first S/D trench, wherein the first semiconductor layer includes a different material than the fin as the context of claim 17. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 18-21 depend on claim 17.
In addition, a closest prior art, Morrow et al. (US 2019/0259699), discloses a method comprising: providing a structure 204 (Fig. 4A, paragraph 0027) having a substrate 205 (Fig. 4A, paragraph 0028), an isolation structure 280 (Fig. 4A, paragraph 0027) over the substrate 205 (Fig. 4A), a fin 210 (Fig. 4A, paragraph 0033) extending from the substrate 205 (Fig. 4A) and adjacent to the isolation structure 280 (Fig. 4A), a sacrificial gate structure 473 (Fig. 4B, paragraph 0033) disposed over a channel region 430 (Fig. 4B, paragraph 0033) of the fin 210 (Fig. 4B), and gate spacers 271 (Fig. 4B, paragraph 0033) on opposing 5Serial No.: 16/901,631Attorney Docket No. 2019-4335/24061.4179US01sidewalls of the sacrificial gate structure 473 (Fig. 4B); first etching (see Fig. 5B and paragraph 0034) the fin 210 (Fig. 5B) adjacent the gate spacers 271 (Fig. 5B) to form a first source/drain (S/D) trench (left 485 in Fig. 5B, paragraph 0034) on one side of the sacrificial gate structure 473 (Fig. 5B) and a second S/D trench (right 485 in Fig. 5B, paragraph 0034) on another side of the sacrificial gate structure 473 (Fig. 5B); forming an etch mask (see paragraph 0036, wherein “Shallow source/drain recess 485 is protected while deep source/drain recess 685 is formed at the unprotected source/drain location”) that exposes the first S/D trench (left 485 in Fig. 5B) and covers the second S/D trench (right 485 in Fig. 5B); second etching (see Fig. 6B and paragraph 0036) the fin 210 (Fig. 6B) through the etch mask to deepen the first S/D trench (left 485 in Fig. 5B) but fails to teach the fin includes a stack of first and second semiconductor layers; recessing the first semiconductor layers within at least the first S/D trench to form gaps; forming an inner dielectric spacer in the gaps; after the second etching, laterally etching a portion of the isolation structure that is exposed at a lower section of the first S/D trench, resulting in an expanded lower section of the first S/D trench; and growing a third semiconductor layer in at least the expanded lower section of the first S/D trench as the context of claim 23. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 24-29 depend on claim 23.

Response to Arguments
1. 	Applicant's arguments filed 10/11/2022 have been fully considered.
2. 	Applicant's arguments with respect to claims 10-12, 14-16, 30, and 31 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813